Citation Nr: 1030316	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-23 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a cervical spine disorder, to include as secondary 
to the Veteran's service-connected compression fracture of the 
12th dorsal vertebra.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a lumbar spine disorder, to include as secondary 
to the Veteran's service-connected compression fracture of the 
12th dorsal vertebra.

3.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to the Veteran's service-
connected compression fracture of the 12th dorsal vertebra.

4.  Entitlement to service connection for bilateral shoulder, 
arms, and hand disorders, to include as secondary to the 
Veteran's service-connected compression fracture of the 12th 
dorsal vertebra.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a disability rating greater than 20 percent 
for compression fracture of the 12th dorsal vertebra.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from 
December 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in June 2010.  A transcript of 
this proceeding has been associated with the claims file.  While 
at the June 2010 hearing the Veteran submitted additional 
evidence along with a waiver of RO review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for GERD, 
bilateral shoulder/arm/hand disorders, bilateral hearing loss, 
tinnitus, and entitlement to an increased rating for compression 
fracture of the 12th dorsal vertebra are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for cervical and lumbar 
spine disorders secondary to service-connected compression 
fracture of the 12th dorsal vertebra in a December 1998 rating 
decision.  This decision was confirmed by the Board in February 
2003.

2.  The February 2003 Board decision is the last final decision 
prior to the Veteran's request to reopen his claim in July 2005. 

3.  Evidence received since the February 2003 Board decision 
regarding the Veteran's claim for service connection for cervical 
and lumbar spine disorders is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

4.  There is competent evidence of current cervical and lumbar 
spine disorders and competent medical evidence linking the 
Veteran's cervical and lumbar spine disorders to his service-
connected compression fracture of the 12th dorsal vertebra.  




CONCLUSIONS OF LAW

1.  The February 2003 Board decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted since the 
February 2003 Board decision and the claim of entitlement to 
service connection for cervical and lumbar spine disorders is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Service connection for a cervical spine disorder is 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

4.  Service connection for a lumbar spine disorder is 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his current 
cervical and lumbar spine disorders are related to his service 
with the United States Navy from December 1955 through October 
1957.  Specifically, he notes that his service treatment records 
show that he complained of back pain for over nine months after 
lifting a tub of potatoes and was later diagnosed with a healed 
fracture of the 12th dorsal vertebra.  He contends that his 
current cervical and lumbar spine disorders are related to this 
injury.    

New and Material Evidence to Reopen Claim

A review of the evidence shows that the RO granted service 
connection for compression fracture, 12th dorsal vertebra by 
rating decision dated in June 1962 and assigned a 20 percent 
disability rating.  Thereafter, the Veteran submitted a claim for 
an increased rating for this disability in April 1994 and by 
rating decision dated in January 1995 the RO continued the 20 
percent rating previously assigned.  The Veteran perfected an 
appeal of this decision and, by decision dated in August 1998, 
the Board continued the 20 percent rating assigned and referred a 
claim for service connection for cervical and lumbar disorders 
secondary to the service-connected compression fracture.  

In connection with this claim, the RO afforded the Veteran 
several VA examinations and the Veteran submitted several 
statements from private physicians regarding the possible 
connection between the cervical/lumbar spine disorders and the 
compression fracture of the 12th dorsal vertebra.  Upon weighing 
this evidence, the RO denied service connection for 
cervical/lumbar spine disorders and this decision was confirmed 
by the Board in February 2003.  The Veteran failed to perfect an 
appeal with regard to the February 2003 Board decision and it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  

In July 2005, the Veteran filed another claim for service 
connection for cervical/lumbar spine disorders.  In connection 
with this claim, the Veteran was again afforded several VA 
examinations and the Veteran submitted a May 2006 statement from 
Dr. E.W.S. relating the Veteran's current cervical and lumbar 
spine problems to his military service.  The RO initially denied 
this claim in November 2005, finding that the Veteran had failed 
to submit new and material evidence to reopen the previously 
denied claim.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. §  5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Upon review of the record, the Board finds that evidence received 
since the February 2003 rating decision is new and material.  
Specifically, the May 2006 statement from Dr. E.W.S. relating the 
Veteran's current cervical and lumbar spine problems to his 
military service is new and material.  Assuming the credibility 
of this evidence, see Justus, supra, the additional evidence is 
sufficiently significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

Service Connection 

As discussed above, the Board has reopened the claim for service 
connection for cervical/lumbar spine disorders.  The appeal must 
now be considered based on all the evidence of record.  

Service connection may be granted if the evidence demonstrates 
that a current disorder resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran's service treatment records include a 
December 1955 induction examination report which listed no 
abnormalities of the spine.  It was later determined, however, 
that the Veteran suffered from residuals of juvenile epiphysitis, 
which was characterized as a preexisting congenital defect and 
which an examiner later indicated accounted for the pain in the 
Veteran's lumbo-dorsal back area.  The Veteran was also treated 
for back pain following an injury.  The Veteran was seen in May 
1957 for a nine month history of back pain after lifting a tub of 
potatoes.  The diagnosis was low back pain.  A physical 
examination in June 1957 was within normal limits except for 
slight limitation of motion and tenderness to pressure over the 
left costovertebral angle.  A slight dorsal kyphosis was also 
noted.  An X-ray examination of the spine revealed deformity of 
the lower dorsal and upper lumbar vertebra consistent of 
Schmorl's nodes, with wedging of the vertebral bodies and dorsal 
kyphosis with vertebral body lipping; however, no fracture was 
identified.

In November 1957, one month after his separation from active 
service, the Veteran was afforded a VA examination.  The Veteran 
reported low back pain since service. Upon physical examination, 
however, no objective findings were shown.  The diagnosis was 
arthralgia (subjective only) of the lumbar spine.

When examined by Dr. J.B, a private physician, in November 1961, 
the Veteran reported the onset of excruciating pain in the small 
of his back since lifting a tub of potatoes in June 1956.  An X-
ray examination revealed a compression fracture of the 12th 
dorsal vertebra, a right lateral scoliosis of the lower thoracic 
and upper lumbar spine, an apparent erosion of the body of the 
3rd lumbar vertebra, and spina bifida occulta.  Dr. J.B. 
concluded that, "in all probability, [the] Veteran is suffering 
from a 'painful back' which is service connected in view of the 
history given in this case; the exact nature of his injury 
cannot, without further extensive studies, including contrast 
media and myelographic studies, be determine at this time."

At a December 1961 VA examination, the Veteran again reported 
pain in his lower dorsal and lumbar spine since 1956.  The 
diagnosis was osteoarthritis at D10 and D11, confirmed by X-ray 
examination.  The Veteran was hospitalized at a VA facility in 
February 1962 for observation and evaluation of back pain.  The 
Veteran said he strained his back in 1956 while lifting a tub of 
potatoes and experienced pain in the area of D12.  Upon physical 
examination, the Veteran complained of tenderness over the spine 
at D12.  He had normal flexion, 5 degrees of extension, 10 degree 
of right lateral flexion, and 20 degrees of left lateral flexion.  
Some moderate muscle spasm was present.  Sensation in the legs 
was normal.  Both knee reflexes were 2+ and both ankle reflexes 
were 1+.  X-rays revealed slight compression of the body of D12, 
a Schmorl node in the body of D12 and L1, and some slight 
narrowing of the D11-D12 interspace.  The diagnosis was 
compression of body of D12, healed.

The Veteran was hospitalized by VA from September 1971 to October 
1971 for biopsy of a small subcutaneous mass in the left flank.  
The Veteran was also diagnosed at that time with osteoarthritis 
of the cervical spine at C5 and C6.  The Veteran did not receive 
any additional treatment for his cervical spine disorder until 
1983, at which time he was seen at a VA facility for complaints 
of pain and limitation of motion of the cervical spine.  
Objectively, the Veteran had very limited range of motion of the 
cervical spine.  Radiographs showed degenerative arthritis and 
narrowing at C5, C6, and C7.  The diagnosis was degenerative 
joint disease.  None of these reports included a medical opinion 
concerning the etiology or date of onset of the Veteran's 
osteoarthritis.

At a VA examination in August 1983, the Veteran complained of 
pain in his back and neck.  Objective findings included severe 
guarding, mild kyphosis, slight angulation of the thoracic spine, 
and some limitation of motion of the lumbar and cervical spine.  
X-ray examination revealed minimal anterior compression of T12.  
The lumbar spine was normal except for minor degenerative 
spurring.  X-ray examination of the cervical spine revealed disc 
space narrowing and degenerative changes in the lower cervical 
spine at C5, C6 and C7.  Based on these findings, the examiner 
concluded with diagnoses of (1) trapezius muscle spasm, 
symptomatic; (2) cervical spine and thoracic spine strain, 
symptomatic; and (3) osteoarthritis of the cervical spine, 
symptomatic, severe.

A bone scan performed at a private facility in June 1994 revealed 
focally increased activity in the mid-thoracic spine at 
approximately the level of T7 or T8.  The Veteran was seen at 
that facility in July 1994 for back pain diagnosed as T7 
vertebral osteomyelitis and degenerative joint disease.  The 
Veteran was referred to another private facility in July 1994, 
where a physician found no evidence of myelopathy.  The physician 
stated that the spontaneous fracture of the mid-thoracic 
vertebral bodies was certainly worrisome for a neoplastic process 
and perhaps less likely for an infectious process.

The Veteran was seen at a private facility in September 1995 for 
pain in his lower lumbar and dorsal spine.  The examining 
physician recorded the Veteran's history of a compression 
fracture of T12 in service.  Since then, the Veteran reported 
pain radiating distally towards the lumbar spine and proximally 
towards the cervical spine.  X-rays and a bone scan revealed 
degenerative disk disease involving multiple levels in the 
cervical, dorsal and lumbar spine area.  The physician opined 
that the Veteran had significant degenerative disk disease 
involving the cervical, dorsal and lumbar spine, and that is was 
theoretically possible to have degenerative changes in these 
areas as a result of trauma, "as the one he received while in 
the service."

The Veteran was afforded a VA examination in August 1997, at 
which time the examiner reviewed the claims file.  The Veteran 
told the examiner that he began experiencing neck pain in the 
1960s and low back pain in the 1970s.  He underwent a cervical 
fusion in June 1994.  His current complaints involved pain 
throughout the entire back, but primarily in the low back.  A 
physical examination revealed neurological findings in both lower 
and upper extremities.  The examiner diagnosed the Veteran as 
having (1) an old compression fracture at T12, symptomatic; (2) 
postoperative anterior cervical fusion secondary to cervical disc 
disease with degenerative changes; and (3) chronic lumbosacral 
spine, symptomatic, with limitation of motion of the lumbosacral 
spine and degenerative changes with degenerative disc disease.  
The examiner opined that the Veteran's neurological changes in 
the lower extremities were compatible with lumbar radiculopathy 
at the low lumbar level and were not related to his old 
compression fracture of T12.  She also concluded that his 
neurological loss in the upper extremities were related to his 
cervical disc disease and were not related to his old compression 
fracture of T12.

Another VA examiner came to the same conclusion in November 1998 
after reviewing the Veteran's history and examining the Veteran's 
spine.  The examiner provided a diagnosis of degenerative joint 
disease of the lumbar, thoracic and cervical spine.  The examiner 
stated that he "did not have enough information to say that all 
these injuries occurred in the service.  I do not believe that 
one spinal injury leads to another.  In other words I do not 
believe that the cervical or lumbar spine conditions are due to 
arthritis in the 12th thoracic spine."

During a November 2000 Board hearing, the Veteran testified that 
his service-connected disability involving his dorsal spine 
caused his lumbar and cervical spine disorders.  He indicated 
that a Dr. T.M. told him that his service-connected compression 
fracture at T12 caused his other back problems.  The Veteran also 
said he was receiving Social Security disability benefits because 
of his back disability, and that he was forced to stop working as 
a truck driver in 1991 because of his back disability.  He denied 
any intercurrent injury since service.  He said he began 
experiencing problems with his cervical spine in the 1970s.

Based on the Veteran's testimony, the Board remanded the case in 
March 2001 to obtain a copy of the Veteran's Social Security 
Administration (SSA) records, including the medical records 
associated with that claim, as well as a statement from Dr. T.M.  
An October 1995 disability determination by SSA revealed that the 
Veteran had been disabled since June 1993 as a result of his 
osteoarthritis and allied disorders.  Most of the medical records 
associated with that decision are merely duplicates of records in 
the Veteran's claims file.  Other records included diagnoses of 
degenerative arthritis of the lumbar, thoracic and cervical 
spine, but made no reference to the etiology or date of onset of 
these disorders.  

In a November 2000 letter, Dr. T.M. stated that he had been 
treating the Veteran for back pain for the past several years.  
Dr. T.M. stated that the Veteran's back problems were related to 
his initial injury in 1956.  He explained that "it appears in 
reviewing his history that the [Veteran] had significant problems 
at that time which were essentially left untreated.  He clearly 
had continued and persistent symptoms at that time and has had 
since then."

The Veteran underwent an additional VA examination in October 
2001 to determine the etiology of his lumbar and cervical spine 
disorders.  The examiner stated that she had reviewed the 
Veteran's claims file, including his service treatment records 
and the September 2000 opinion provided by Dr. T.M.  Based on 
that review, as well as an in-depth physical examination, the 
examiner concluded with diagnoses of (1) degenerative disk 
disease of the lumbosacral spine with mild functional loss due to 
pain; and (2) status post cervical fusion and anterior cervical 
diskectomy with zero to mild functional loss due to stiffness.  
The examiner then opined that the Veteran's cervical spine 
condition was not related to the injury that occurred in service.  
She also said it was not aggravated by service.  The examiner 
also wrote, "However, [the Veteran's] lumbosacral degenerative 
joint disease is less likely to be related to the injury of his 
thoracic spine which occurred while he was in the service."  

In August 2005 the Veteran was afforded another VA spine 
examination.  The examiner provided a diagnosis of the following:  
"status post compression fracture of T12 with residual 
degenerative changes that occur with at least mild-to-moderate 
functional loss, secondary to pain."  

A May 2006 statement from Dr. E.W.S. notes the following:  "I 
believe that it is likely as not that [the Veteran's] extreme 
lateral disk herniation eccentric to the left at L3-4 that 
necessitated a decompression on 4/28/06.  I believe that it was 
likely as not related to the service injury that he received in 
1956.  Specifically, [the Veteran] states that while lifting 
while employed with the Navy, he developed sudden onset of low 
back pain with transient paralysis that required multiple 
hospitalizations that ultimately led to his discharge."  

In December 2007 the Veteran was afforded another VA spine 
examination.  The examiner provided a diagnosis of status post 
decompressive laminectomy L3-L4 and provided the following 
opinion:  "It is my opinion that [the Veteran's] current lower 
back condition with decompressive laminectomy for herniated 
lumbar disc L3-4 is less likely related to service-connected 
compression fracture of T12 vertebra in 1956 because old 
compression fracture of T12 does not cause herniation of disc at 
L3-L4."  

In May 2009 the Veteran was afforded another VA spine 
examination.  The examiner noted that the Veteran was previously 
diagnosed with compression fracture of the 12th dorsal vertebra 
and changed this initial diagnosis to degenerative disc disease 
and degenerative joint disease of the thoracic spine, with scar.  
The examiner also noted that this was the result of a progression 
of the previous diagnosis.  
 
In this case, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran's current cervical and 
lumbar spine disorders are related to his military service.  See 
38 U.S.C.A. § 5107(b).  While there are several conflicting 
opinions in the claims file, the November 1961, September 1995, 
November 2000, and May 2006 statements from the Veteran's private 
physicians provide a plausible basis to conclude that the 
Veteran's cervical and lumbar spine disorders are related to his 
service-connected thoracic spine disorder.  As such, service 
connection for cervical and lumbar spine disorders is warranted.   

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this 
case, the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.


ORDER

The Veteran having submitted new and material evidence, his 
service connection claim for a cervical spine disorder is 
reopened.  

The Veteran having submitted new and material evidence, his 
service connection claim for a lumbar spine disorder is reopened.  

Service connection for a cervical spine disorder is granted.  

Service connection for a lumbar spine disorder is granted.  


 

REMAND

As above, the Veteran is service connected for compression 
fracture of the 12th dorsal vertebra.  He has also been awarded 
service connection for bilateral hip, cervical, and lumbar 
disorders secondary to his service-connected compression fracture 
of the 12th dorsal vertebra.  A review of the Veteran's recent VA 
medical records shows that he has been treated for GERD, 
degenerative joint disease of the bilateral shoulders, bilateral 
hearing loss, and complaints of tinnitus.  The Veteran contends 
that his GERD and disorders of the bilateral shoulders, arms, and 
hands are secondary to his service-connected compression fracture 
of the 12th dorsal vertebra.  He also contends that his current 
bilateral hearing loss and tinnitus are related to noise exposure 
during his military service while serving aboard the U.S.S. Shea 
and blowing up mines.  As such, a VA examination should be 
afforded on remand to determine the extent and etiology of the 
claimed disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Medical expertise informed by full review of the history 
and appropriate testing and examination is required.

Furthermore, the Veteran was most recently afforded a VA 
examination regarding his service-connected compression fracture 
of the 12th dorsal vertebra in May 2009; however, at the time of 
this examination service connection was not in effect for 
cervical and lumbar spine disorders.  Therefore, the Board finds 
that another VA examination of the Veteran's entire spine is 
warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Schedule the Veteran for appropriate 
VA examinations to determine the current 
nature and likely etiology of the 
claimed GERD, bilateral 
shoulder/arm/hand disorders, bilateral 
hearing loss, and tinnitus and the 
relationship, if any, between these 
disorders and the Veteran's military 
service and/or a service-connected 
disability.  The claims folder must be 
made available to the examiner for 
review.  

Based on the examination and review of 
the record, the examiner is requested to 
express an opinion as to the following:  

a.  whether it is at least as likely 
as not that any currently diagnosed 
GERD was incurred during military 
service or was caused or aggravated by 
the Veteran's service-connected spine 
disorders.

b.  whether it is at least as likely 
as not that any currently diagnosed 
bilateral shoulder/arm/hand disorder was 
incurred during military service or was 
caused or aggravated by the Veteran's 
service-connected spine disorders.

c.  whether it is at least as likely 
as not that any currently diagnosed 
bilateral hearing loss disorder was 
incurred in service.

d.  whether it is at least as likely 
as not that any currently diagnosed 
tinnitus was incurred in service.

Complete rationale for any opinion 
expressed should be provided.      

2.  Schedule the Veteran for a VA 
examination to identify the current level 
of impairment resulting from his service-
connected compression fracture of the 
12th dorsal vertebra.  The claims 
folder must be made available to the 
examiner for review in connection 
with the examination.  All necessary 
tests, including range of motion testing, 
should be conducted.  

The examiner should identify and 
describe in detail all manifestations of 
the Veteran's service-connected 
compression fracture of the 12th dorsal 
vertebra, to include the newly service-
connected cervical and lumbar spine 
disorders.  

3.  After the development requested 
above has been completed to the extent 
possible, readjudicate the appellant's 
claims.  If any benefit sought continues 
to be denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


